EXHIBIT 10.2


REVOLVER CREDIT PROMISSORY NOTE


  $100.000.00
                                                                                                                                                                                                                                              

June 3, 2016
   


            For value received, HICKOK INCORPORATED  (the “Company”) promises to
pay to the order of First Francis Company Inc., (the “Lender”), its’ successors
and assigns, on the date or dates and in the manner specified in ARTICLE II of
the Loan Agreement (as defined below), the lesser of Two Hundred Fifty Thousand
Dollars ($ 250,000.00) or the aggregate principal amount of the Revolver
Advances as shown on any ledger or other record of the Lender, which shall be
rebuttably presumptive evidence of the principal amount owing and unpaid on this
Note.

              The Company promises to pay to the order of the Lender interest on
the unpaid principal amount of each Revolver Advance Loan made pursuant to the
Loan Agreement from the date of such Loan until such principal amount is paid in
full at such interest rate(s) and at such times as are specified in ARTICLE II
of the Loan Agreement. 

            This Note is the Revolving Credit Promissory Note referred to in,
and is entitled to the benefits of, Section 2.1 of the Revolving Credit
Agreement by and between the Lender and the Company dated June 3, 2016, as the
same may be hereafter amended from time to time (the “Loan Agreement”).  This
Note may be declared forthwith due and payable in the manner and with the effect
provided in the Loan Agreement, which contains provisions for acceleration of
the maturity hereof upon the happening of any Event of Default and also for
prepayment on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified. 

            Each defined term used in this Note shall have the meaning ascribed
thereto in the Loan Agreement.

            The Company expressly waives presentment, demand, protest, and
notice of dishonor.

            The Company authorizes any attorney-at-law to appear in any court of
record in the State of Ohio or any other state or territory in the United States
after this Note becomes due, whether by lapse of time or acceleration, waive the
issuance and service of process, admit the maturity of this Note, confess
judgment against the Company in favor of any holder of this Note for the amount
then appearing due hereon together with interest thereon and costs of suit, and
thereupon release all errors and waive all rights of appeal and stay of
execution.  The foregoing warrant of attorney shall survive any judgment, and if
any judgment be vacated for any reason, the holder hereof nevertheless may
thereafter use the foregoing warrant of attorney to obtain any additional
judgment or judgments against the Company.  Company agrees that the holder’s
attorney may confess judgment pursuant to the foregoing warrant of attorney. 
Company further agrees that the attorney confessing judgment pursuant to the
foregoing warrant of attorney may receive a legal fee or other compensation from
the holder.


            The Company acknowledges that this Note was signed in Cuyahoga
County, in the State of Ohio.




WARNING - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.  IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.



FOR THE PURPOSES OF THIS NOTICE, “YOU” AND “YOUR” MEANS THE COMPANY, AND “HIS”
AND “CREDITOR” MEANS THE LENDER.

   


                      
                       Lender:                      
                                                    HICKOK INCORPORATED

            By:/s/Edward F.
Crawford                                                       By:/s/Robert L.
Bauman

            First Francis Company Inc.                          
                        Name: Robert L. Bauman

                                                                                                           
Title: President and CEO